                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,
                                                     MEMORANDUM OPINION
                      Plaintiff,                     AND ORDER
       v.                                            Criminal No. 17-135(1) ADM/DTS

Rodolfo Anguiano, Jr.,

                  Defendant.
______________________________________________________________________________

David P. Steinkamp, Assistant United States Attorney, Minneapolis, MN, on behalf of Plaintiff.

Mark D. Nyvold, Esq., Fridley, MN on behalf of Defendant Rodolfo Anguiano, Jr.
______________________________________________________________________________

                                      I. INTRODUCTION

       This matter is before the undersigned United States District Judge on remand from the

Eighth Circuit Court of Appeals. The issue on remand is whether the police would have sought a

search warrant for Defendant Rodolfo Anguiano Jr.’s (“Anguiano”) hotel room and a car in the

hotel parking lot if an earlier unlawful search by the police had not occurred. For the reasons set

forth below, the Court finds the police would have sought a search warrant.

                                      II. BACKGROUND1

       On Friday May 5, 2017, Bloomington Police Officer Jacob Gruber (“Officer Gruber”)

was patrolling a high crime area of the city when he saw a red Volkswagen Jetta with California

license plates arrive at the Days Inn motel and leave ten minutes later. Hr’g Tr. [Docket Nos.

114, 115] at 34, 36–38, 41–42. Officer Gruber had seen the Jetta at the Days Inn the week

before, and had learned from his routine checks that the vehicle’s registration was expired and


       1
        The detailed factual background of this case is set forth in the Court’s December 19,
2017 Memorandum Opinion and Order (“Suppression Order”) [Docket No. 160] and is
incorporated by reference.
the registered owner, Elizabeth Sanchez, was not listed on the hotel roster. Id. at 38. When

Officer Gruber observed the car on May 5, he again performed a vehicle registration check and

confirmed the registration was still expired. Id. at 42. He followed the Jetta as it left the Days

Inn parking lot and executed a traffic stop after seeing the car’s tires cross over the lane divider.

Id. at 42–43.

       Upon approaching the open driver’s side window of the Jetta, Officer Gruber was struck

by an “overwhelming” smell of air freshener coming from the car and saw a large number of

dryer sheets spread over both the front and back floor. Id. at 46–47. Officer Gruber knew from

his narcotics training that drug traffickers use dryer sheets to mask the odor of drugs to confuse

drug-detecting dogs. Id. at 47–48. Anguiano, the car’s sole occupant, told Officer Gruber the

car had a leak and smelled like gas.

       Anguiano’s drivers license was from California, which Officer Gruber knew to be a drug

source state. Id. at 49, 54. Anguiano did not have proof of insurance or a title for the Jetta. Id.

at 49–50. He told Officer Gruber he recently bought the vehicle at an auction and would be

selling it in Minnesota and flying back to California on Monday. Anguiano also told Officer

Gruber he had been in town for three days to attend his cousin’s wedding that was taking place

on Saturday. Id. at 50. He said he had initially been staying at the Days Inn but was now staying

at the nearby Embassy Suites on American Boulevard. Id. at 50–51. When Officer Gruber told

Anguiano he had seen the Jetta a week earlier, Anguiano explained that his cousin had driven the

car to Minnesota and he had flown to Minnesota because he had to work. Id. at 51–52. Officer

Gruber knew from his training that drug traffickers commonly pay another person to drive their

“load” car to a location and then fly to the location to retake possession of the car. Id. at 52.


                                                  2
       Officer Gruber learned through dispatch that Anguiano had prior arrests for alien

smuggling, controlled substance, and possession of pills. Id. at 52–53. He asked Anguiano if he

had ever been arrested. Id. at 53. Anguiano initially responded that he had not been in trouble

for drugs before, but then said he had been arrested for an offense involving diet pills. Id. at 53,

102. Anguiano’s nervousness visibly increased as Officer Gruber’s questions focused more on

drug activity. Id. at 54. Officer Gruber concluded Anguiano was lying to him. Id. at 54–55.

       Anguiano declined to consent to a search of the Jetta, and a drug-detecting canine was

called. Id. at 54. The canine showed interest in the car’s undercarriage but did not positively

alert to the presence of narcotics. Id. at 57. Officer Gruber decided to release Anguiano without

giving him a ticket. Id. at 57–58.

       As Officer Gruber returned Anguiano’s license to him, Anguiano opened his wallet and

Officer Gruber then saw what appeared to be a Drug Enforcement Agency (“DEA”) badge

affixed to the inside flap of the wallet. Id. at 58–61. The wallet also held about a dozen plastic

cards that Officer Gruber presumed to be credit cards. Id. at 59. Officer Gruber called his

supervisor, Sergeant Cory Cardenas (“Sergeant Cardenas”) to discuss what he had seen. Id. at

63, 271, 273. Sergeant Cardenas contacted Officer Tom Maloney (“Officer Maloney”), a DEA

task force officer with the Bloomington Police Department, to determine whether the DEA

badge was genuine. Id. at 204, 206. Officer Maloney confirmed Anguiano was not a DEA

agent. Id. at 206–07. Officer Maloney also told Sergeant Cardenas that information from the

DEA’s Intelligence Center in El Paso, Texas showed Anguiano had been arrested previously for

alien smuggling and “some kind of drug case,” and had traveled to or from Mexico

approximately 20 times in the past couple of years. Id. at 208–10. Sergeant Cardenas then drove


                                                  3
to the scene, where he and Officer Gruber arrested Anguiano for identity theft and obstructing

legal process. Id. at 63, 115–16, 276.

       After Anguiano was arrested, the officers performed an inventory search of his car and

found a satchel with an imitation DEA badge and imitation FBI badge, four $1,000 bundles of

cash, and credit cards with names other than Anguiano’s. Id. at 64–65, 279. The interior of the

Jetta appeared to have been altered because the dashboard was loose and came apart easily. Id.

at 65, 279–80. No drugs or contraband were found in the vehicle. Id. at 65, 116–17.

       Officer Gruber and Sergeant Cardenas then drove to the Embassy Suites to further

investigate their suspicions that Anguiano was engaged in drug trafficking. Id. at 131, 180–81.

Sergeant Cardenas has testified that although the officers had no solid evidence to charge

Anguiano with a drug related crime at this point, they remained suspicious because Anguiano

had given inconsistent stories about how and why he had come Minnesota and had lied about his

criminal history. Id. at 281, 338. As a result, they decided to do a “knock and talk” at

Anguiano’s hotel room to possibly develop probable cause through a consensual encounter with

the person answering the door. Id. at 282–83, 338. Sergeant Cardenas felt it would have been

negligent of the officers not to follow up on their highly suspicious observations at the traffic

stop. Id. at 338.

       The officers went to room 714 of the Embassy Suites, which the front desk confirmed

was registered to Anguiano. Id. at 68. They knocked on the door and Defendant Zyaira Marie

Gavino (“Gavino”) opened the door and allowed them to enter. Id. at 69–70, 283–85.

Immediately inside Room 714 was a living room area that included a pull-out couch and a sink.

Id. at 71, 76, 191, 304. Defendant Kelvin Baez (“Baez”) was sitting on the couch in the living


                                                  4
room. Id. at 71. A back bedroom with an open door could be seen down an open hallway. Id. at

71, 76, 190. When initially scanning the living room, Officer Gruber and Sergeant Cardenas

observed a glass methamphetamine pipe with residue in plain view on an end table next to Baez.

Id. at 72–73, 286. The sight of the pipe caused Officer Gruber to believe there was probable

cause that other evidence such as methamphetamine might be in the room. Id. at 74, 305.

       Gavino told Officer Gruber they were from Florida, were visiting a friend at the hotel,

and had been staying with the friend a few days. Id. at 75, 324. Gavino and Baez did not know

the friend’s real name and knew him only by his nickname. Id.

       Officer Gruber asked for Gavino’s consent to search the room, and she said yes. Id. at

75. Officer Gruber searched Gavino’s backpack and found an owner’s manual for a Chevy

Equinox that matched a set of GM keys Officer Gruber saw on the living room couch. Id. at 78.

The officers also found four .22 round bullets in the backpack, causing Officer Gruber to believe

a gun may be somewhere in the room. Id. at 78, 193.

       Officer Gruber then began to search the entire suite. Id. at 76–79. The armoire in the

back bedroom was locked with a rigid chain lock. Id. at 76–77. Also in the back bedroom, the

officers observed in plain view what appeared to be pound packaging in an open-topped garbage

can. Suppression Order at 8. In the far corner of the bedroom, the officers saw a cell phone that

had been propped up to face the armoire. Hr’g Tr. at 77. The cell phone appeared to be

monitoring the armoire by streaming a live video image from the phone camera to a Facebook

Live website. Id. Officer Gruber asked Baez where narcotics might be if any were in the room,

and he testified that Baez responded, “Well, in the armoire, obviously.” Id. at 79. Based on this




                                                5
comment, Officer Gruber requested a K-9 officer to conduct a dog sniff of the room. Id. at 81.

The drug dog alerted to the armoire and to a dresser. Id.

       Officer Gruber then “popped off” the front panel of a sink cabinet in the back bedroom

and found a plastic bag that contained a pillowcase with two large bundles of what he believed to

be multiple pounds of methamphetamine. Id. at 79. Upon finding the suspected drugs, the

officers decided to freeze the room and obtain a search warrant to search the rest of the room,

including the armoire. Id. at 80, 135–38, 290–91, 307, 335–36. The search warrant also

included a Chevy Equinox in the hotel parking lot that the officers linked to the keys found on

the couch in the hotel room. Id. at 81. A drug dog had alerted to the presence of drugs in the

Equinox before the officers applied for the search warrant. Id.

       Officer Gruber and Sergeant Cardenas have both testified about their reasons for seeking

a search warrant after finding the methamphetamine in the vanity. Officer Gruber testified that

prior to finding the drugs, he did not believe a search warrant was needed because Gavino had

given her consent to search the room and had not revoked it. Id. at 74–75, 79–80, 140, 185,

305–06. He routinely knocks on hotel doors to ask for consent, and was thus aware that a search

warrant was not his only option for searching the room. Id. at 195.

       Officer Gruber further testified that if he had he not received Gavino’s consent at the

time he saw the pipe, he would have frozen the hotel room based on what he had seen. Id. at

74–75. He decided to seek a warrant after finding the methamphetamine in the sink cabinet

because he believed “that once a person can be arrested for something you find during a consent

search that their consent then goes away, once there’s an arrestable offense, so then we obtain a

search warrant to continue searching.” Id. at 136; see also id. at 184–85 (further testimony by


                                                6
Officer Gruber stating his belief that consent “goes away” once an arrestable offense exists). He

also testified that “once there’s a reason to arrest somebody . . . we generally get a warrant to

shore things up, make sure there is [sic] no mistakes made.” Id. at 135.

       Sergeant Cardenas testified that the officers sought a search warrant even though they

had consent to search because the armoire was locked with a padlock that “would take

something intrusive as far as . . . clipping that lock, whatever tool that we would have to use.”

Id. at 291–92. Sergeant Cardenas believed evidence was likely in the armoire because it was

locked and being actively surveilled with a cell phone. Id. at 291. Although Officer Maloney

was not present when the officers decided to seek the search warrant, he has testified that the

police typically get a search warrant when they “are going to take bolt cutters and do damage to

something.” Id. at 235.

       After the search warrant arrived, the officers searched the armoire and found additional

methamphetamine and a handgun. Id. at 83–84. They also searched the Chevy Equinox and

found methamphetamine, marijuana, and a gun. Id. at 84. Gavino and Baez were then arrested

and transported to the Bloomington police department. Id. at 82–83, 217, 220–21.

       On June 6, 2017, Anguiano was indicted on one count each of Conspiracy to Distribute

Methamphetamine and Possession with Intent to Distribute Methamphetamine. Indictment

[Docket No. 28]. He moved to suppress evidence obtained after he was arrested, arguing the

inventory search of the Jetta was unlawful because the police lacked probable cause to arrest

him, and that the hotel room and Equinox searches were illegal because the police lacked

consent or a valid warrant for the searches.




                                                  7
       This Court found the officers lacked probable cause to arrest Anguiano, and as a result

the evidence found in the inventory search of the Jetta was suppressed. The Court also

suppressed the methamphetamine found in the sink vanity. Suppression Order at 21, 23. In

reaching this conclusion, the Court determined the officers’ search of the hotel room was

initially lawful because Gavino consented to a search of the room and had apparent authority to

do so. Id. at 19–20. The officers’ initial entry into the back bedroom of the suite was also

proper as a protective sweep, because bullets were found in Gavino’s backpack. Id. at 20–21.

However, once the officers saw the locked armoire and the cell phone surveillance system, they

had knowledge of facts strongly suggesting Gavino did not have mutual use or control of the

back bedroom. Id. at 21. At that point, Officer Gruber’s belief that he had valid third-party

consent to search the back bedroom was no longer reasonable. Id. The officers should have

stopped their search at that time, frozen the scene and applied for a search warrant. Id. Instead,

Officer Gruber conducted an intrusive search of the sink vanity in the back bedroom by

removing a panel from the vanity and searching the space inside. The Court thus held the

warrantless search of the vanity was unlawful and the evidence found in the vanity must be

suppressed.

       The Court denied suppression of the evidence found in the armoire and Equinox, holding

this evidence was acquired through the after-acquired search warrant, which was an independent

source not tainted by the illegal searches of the Jetta or vanity. Id. at 22–23. The Court

determined the search warrant was valid because even when the unlawfully obtained information

was redacted from the search warrant application affidavit, the remainder of the affidavit

included abundant information to establish probable cause. Id.


                                                 8
       After the Court’s suppression rulings, Anguiano entered a conditional plea of guilty that

preserved his right to appeal the Suppression Order. On appeal, the Eighth Circuit determined

this Court addressed only the second of two elements required under the independent source

doctrine articulated in Murray v. United States, 487 U.S. 533 (1988). See generally Remand

Order [Docket No. 540]. The case was remanded to this Court for a finding on whether the

doctrine’s first element is satisfied. This element requires the Court to determine “whether

police would have sought the warrant even if the initial unlawful search had not occurred.”

Remand Order at 2.

                                        III. DISCUSSION

       The exclusionary rule prohibits the introduction of evidence obtained as a direct result of

an unlawful search, as well as evidence later discovered and found to be derivative of the

unlawful search. Murray, 487 U.S. at 536–37; United States v. Swope, 542 F.3d 609, 613 (8th

Cir. 2008). However, the exclusionary rule does not apply when the connection between the

unlawful search and the evidence to be excluded becomes “so attenuated as to dissipate the

taint.” Murray, 487 U.S. at 537; Swope, 542 F.3d at 613.

       “The independent source doctrine provides that evidence initially discovered during an

unlawful search, but later obtained independently through activities untainted by the illegality,

may be admitted into evidence.” United States v. Khabeer, 410 F.3d 477, 483 (8th Cir. 2005).

The doctrine is rooted in the principle that “the interest of society in deterring unlawful police

conduct and the public interest in having juries receive all probative evidence of a crime are

properly balanced by putting the police in the same, not a worse, position that they would have




                                                  9
been in if no police error or misconduct had occurred.” Murray, 487 U.S. at 537 (quoting Nix v.

Williams, 467 U.S. 431, 443 (1984)) (emphasis in original).

       Under the independent source doctrine, a search warrant obtained after an illegal search

is an independent source if both of the following are true: (1) the police would have applied for

the warrant had they not acquired the tainted information; and (2) the search warrant application

affidavits support probable cause after the tainted information has been redacted. Swope,

542 F.3d at 613–14.

       The Eighth Circuit warns that the test for the first element is not whether the police’s

decision to seek a warrant was prompted by what they found during their prior illegal search.

Id. at 615. Such an inquiry “would require suppression if the officers’ decision to seek the

warrant was in fact prompted by what they saw during the prior illegal entry, regardless of

whether they would have applied for a warrant had they not made that entry.” Id. As such, a

“prompted” test has the potential to contravene the independent source doctrine’s underlying

principle that suppression should not place the police in a worse position than they would be in

had they not acquired the illegal information to begin with. Id. Accordingly, “the proper test

under Murray’s first prong is whether the police would have applied for the warrant had they not

made the prior illegal observations.” Id.

       Applying the proper test here, the only plausible conclusion to be drawn from the record

is that the officers would have sought a search warrant even if they had not found the

methamphetamine in the vanity. Prior to the illegal search, the officers had lawfully obtained

knowledge of the following facts that, in their totality, strongly suggest Anguiano was engaged

in drug trafficking: Anguiano was driving a car with California license plates that he claimed to


                                                10
own but that was registered in someone else’s name; the car’s registration was expired;

Anguiano lacked proof of insurance; his cousin had driven the car from California and he

(Anguiano) had flown separately to Minnesota, a practice common among drug traffickers; the

floor of Anguiano’s vehicle was covered in dryer sheets, which drug traffickers use to confuse

drug-detecting dogs; Anguiano had a prior drug arrest in 2013 that Officer Gruber felt he was

being evasive about; he had a fake metal DEA badge in his wallet; two individuals from Florida

were in the hotel room registered to Anguiano (who was from California) and told the officers

they had been staying in the room with him for days but did not know his real name; one of the

individuals had four bullets in her luggage; a methamphetamine pipe was on a table in plain view

in the room; and pound sized drug packaging material was in a garbage can. Most significantly,

the officers had lawfully observed the highly suspicious, heavily secured and surveilled armoire.

Baez said if drugs were hidden they would “obviously” be in the armoire. Just as Sergeant

Cardenas testified it would have been negligent of the officers not to conduct a “knock and talk”

at the hotel room after what they had learned during the traffic stop, the officers would have been

derelict in their duty to investigate had they not sought a search warrant for the hotel room based

upon what they had seen and learned before searching the vanity.

       Officer Gruber testified that when he first walked into the room, the sight of the

methamphetamine pipe raised probable cause that other evidence of methamphetamine might be

in the room, and he would have frozen the room and called for a search warrant at that time had

Gavino not given consent to search. Officer Gruber understood that applying for a search

warrant was an option for searching the room but did not get one because Gavino’s consent




                                                11
made a warrant unnecessary. Upon finding the methamphetamine in the vanity, Officer Gruber

believed Gavino’s consent had ended and that a warrant was required to continue searching.

       Sergeant Cardenas’ testimony also establishes that the officers would have applied for a

warrant even if the unlawful search had not occurred. Sergeant Cardenas believed a search

warrant was necessary before the officers could intrusively remove the padlock from the

suspicious armoire. Officer Maloney’s testimony corroborates that police typically seek a search

warrant before causing damage to an item being searched. Thus, the record clearly establishes

that even if the unlawful search of the vanity had not occurred, the officers would have applied

for a warrant to continue their search.

       Resisting this conclusion, Anguiano argues the independent source doctrine does not

apply because the police’s decision to get the warrant was based on the drugs found in the illegal

search. See Def.’s Mem. [Docket No. 544] at 3 (“[T]he police sought the warrant because of the

drugs they found in the illegal search, and the basis for the arrest it created, which the officers

testified they needed before they would seek a search warrant.”); Def.’s Reply Mem. [Docket

No. 559] at 3 (“[T]he probable cause to arrest that the illegal search created was why the officers

sought the warrant.”). This argument is flawed because, as the Eighth Circuit emphasized in

Swope, the proper inquiry is not whether the decision to seek a warrant was in fact prompted by

what the police saw during the illegal search. 542 F.3d at 615. Rather, the test is “whether the

police would have applied for the warrant had they not made the prior illegal observations.” Id.

For the reasons discussed above, the Court finds the police would have applied for the warrant.

        Accordingly, the first element of the independent source doctrine is satisfied. The Court

has previously determined that the doctrine’s second element is met. Suppression Order at


                                                  12
22–23. Thus, the independent source doctrine applies to the evidence found in the armoire and

Chevy Equinox.

                                      IV. CONCLUSION

       Based upon the foregoing, and all of the files, records and proceedings herein, IT IS

HEREBY ORDERED that the first element of the independent source doctrine is satisfied. The

District Court Clerk is directed to return the record, as supplemented, to the Eighth Circuit Court

of Appeals for disposition by the appeal panel.

                                                       BY THE COURT:



                                                             s/Ann D. Montgomery
                                                       ANN D. MONTGOMERY
                                                       U.S. DISTRICT JUDGE

Dated: June 11, 2019.




                                                  13
